      Case 7:18-cv-00329 Document 31 Filed in TXSD on 02/08/19 Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        February 08, 2019
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:18-CV-329
                                                 §
65.791 ACRES OF LAND, MORE OR                    §
LESS, et al,                                     §
                                                 §
         Defendants.                             §

                        ORDER SETTING STATUS CONFERENCE
       IT IS HEREBY ORDERED that this matter is set for status conference on March 6,

2019, at 9:30 a.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Court is setting this status conference in the event the parties are not able to agree on

the form of an order granting access as was addressed at the hearing on February 6, 2019.

Additionally, there may be a few other matters the parties should address with the Court before

the case is ready to be dismissed or administratively closed. For example, how to address the

contingency of a failure to comply with the access order, how to address the contingency of a

third party interfering with the access order, how to address the contingency of a need for
extension of the access order, etc. The Court is open to allowing counsel from outside this area

to attend by phone if desired.

       The Clerk shall send a copy of this Order to all counsel of record.

       SO ORDERED this 8th day of February, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge



1/1
